Exhibit 10.1

Execution Version

AMENDMENT NO. 6 TO CREDIT AGREEMENT

This AMENDMENT NO. 6 to the CREDIT AGREEMENT, dated as of October 21, 2009,
among DOLLARAMA GROUP L.P., a limited partnership organized under the laws of
Quebec, Canada (“Dollarama”), ARIS IMPORT INC., a corporation organized under
the Canada Business Corporations Act (“Aris”, and together with Dollarama, the
“Borrowers” and each, a “Borrower”), DOLLARAMA HOLDINGS L.P., a limited
partnership organized under the laws of Quebec, Canada (“Holdings”), the
Replacement Revolving Credit Lenders (as defined in the Credit Agreement, as
amended hereby) party hereto and ROYAL BANK OF CANADA, as Administrative Agent
(the “Administrative Agent”), amends certain provisions of the Credit Agreement
dated as of November 18, 2004 (as amended by Amendment No. 1, dated as of
December 20, 2004, by Amendment No. 2, dated as of August 12, 2005, by Amendment
No. 3, dated as of May 25, 2006, by Amendment No. 4, dated as of June 15, 2007
and by Amendment No. 5, dated as of September 22, 2009, as further amended,
supplemented or otherwise modified, the “Credit Agreement”), among each
Borrower, Holdings, each lender from time to time party thereto (collectively,
the “Lenders” and individually, a “Lender”), the Administrative Agent, CITIBANK
CANADA, as Syndication Agent, THE BANK OF NOVA SCOTIA and JPMORGAN CHASE BANK,
N.A. as Co-Documentation Agents, CITIGROUP GLOBAL MARKETS INC., as Joint Lead
Arranger and Joint Book-Running Manager, RBC Capital Markets, as Joint Lead
Arranger and Joint Book-Running Manager for the Term A Facility and Revolving
Credit Facility and J.P. MORGAN SECURITIES INC., as Joint Lead Arranger and
Joint Book-Running Manager for the Term B Facility.

PRELIMINARY STATEMENTS

Capitalized terms defined in the Credit Agreement and not otherwise defined in
this Amendment are used herein as therein defined.

On or prior to the Effective Date (as defined below), a Qualifying IPO shall
have been consummated.

In connection therewith the Borrowers have requested that the existing Revolving
Credit Commitments be terminated and that Incremental Revolving Commitments in
the aggregate principal amount of CA$75,000,000 be provided in accordance with
Section 2.14 of the Credit Agreement.

The parties hereto agree to amend the Credit Agreement on the terms and subject
to the conditions set forth in this Amendment as follows:

SECTION 1. Amendments. Subject to the satisfaction of the conditions precedent
set forth in Section 4 hereof, the Credit Agreement is hereby amended as
follows:

(a) Section 1.01 (Defined Terms) of the Credit Agreement is hereby amended:

(i) by inserting the following definitions among the existing definitions set
forth in such section in alphabetical order:

“Amendment No. 6” means the Amendment No. 6, dated as of October 21, 2009 among
the Borrowers, Holdings, the Replacement Revolving Credit Lenders and the
Administrative Agent, to this Agreement.



--------------------------------------------------------------------------------

“Original Revolving Credit Commitment” means, as to each Revolving Credit
Lender, its obligation to (a) make Original Revolving Credit Loans to the
Borrowers pursuant to Section 2.01(b)(i), (b) purchase participations in L/C
Obligations and (c) purchase participations in Swing Line Loans, in an aggregate
principal amount at any one time outstanding not to exceed the amount set forth
opposite such Lender’s name on Schedule 2.01 under the caption “Revolving Credit
Commitment” or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable, as such amount may be adjusted from time
to time in accordance with this Agreement. The aggregate Original Revolving
Credit Commitments of all Revolving Credit Lenders was CA$75,000,000 on the
Closing Date. Upon the Replacement Revolving Credit Closing Date, all Original
Revolving Credit Commitments shall be permanently terminated pursuant to
Section 2.01(b)(i).

“Original Revolving Credit Commitment Period” means the period from and
including the Closing Date to but not including the Replacement Revolving Credit
Closing Date or any earlier date on which the Original Revolving Credit
Commitments shall terminate as provided herein.

“Original Revolving Credit Exposure” means with respect to any Original
Revolving Credit Lender at any time, the sum of (a) the aggregate principal
amount at such time of all outstanding Original Revolving Credit Loans of such
Lender, plus (b) such Lender’s Pro Rata Share (under the Original Revolving
Credit Facility) of the Outstanding Amount of all L/C Obligations, plus (c) such
Lender’s Pro Rata Share (under the Original Revolving Credit Facility) of the
Outstanding Amount of all Swing Line Loans at such time.

“Original Revolving Credit Facility” means, at any time, the aggregate amount of
the Revolving Credit Lenders’ Original Revolving Credit Commitments at such
time.

“Original Revolving Credit Lender” means, at any time, any Lender that has an
Original Revolving Credit Commitment or any Original Revolving Credit Exposure
at such time, in its capacity as such, provided, that no Original Revolving
Credit Lender shall be a Foreign Lender (except with the consent of Dollarama
and the Agents).

“Original Revolving Credit Loans” has the meaning specified in
Section 2.01(b)(i) and includes any Bankers’ Acceptance accepted (and any BA
Equivalent Loan advanced) by each Lender hereunder.

“Replacement Revolving Credit Closing Date” means the Effective Date (as defined
in Amendment No. 6).

“Replacement Revolving Credit Commitment” means, as to each Revolving Credit
Lender, its obligation to (a) make Replacement Revolving Credit Loans to the
Borrowers pursuant to Section 2.01(b)(ii), (b) purchase participations in L/C
Obligations and (c) purchase participations in Swing Line Loans, in an aggregate
principal amount at any one time outstanding not to exceed the amount set forth
opposite such Lender’s name on Schedule 2.01(C) under the caption “Replacement
Revolving Credit Commitment” or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement. The aggregate
Replacement Revolving Credit Commitments of all Revolving Credit Lenders shall
be CA$75,000,000 on the Replacement Revolving Credit Closing Date, as such
amount may be adjusted from time to time in accordance with the terms of this
Agreement.

 

2



--------------------------------------------------------------------------------

“Replacement Revolving Credit Commitment Period” means the period from and
including the Replacement Revolving Credit Closing Date to but not including the
Maturity Date of the Replacement Revolving Credit Facility or any earlier date
on which the Replacement Revolving Credit Commitments shall terminate as
provided herein.

“Replacement Revolving Credit Exposure” means with respect to any Replacement
Revolving Credit Lender at any time, the sum of (a) the aggregate principal
amount at such time of all outstanding Replacement Revolving Credit Loans of
such Lender, plus (b) such Lender’s Pro Rata Share (under the Replacement
Revolving Credit Facility) of the Outstanding Amount of all L/C Obligations,
plus (c) such Lender’s Pro Rata Share (under the Replacement Revolving Credit
Facility) of the Outstanding Amount of all Swing Line Loans at such time.

“Replacement Revolving Credit Facility” means, at any time, the aggregate amount
of the Revolving Credit Lenders’ Replacement Revolving Credit Commitments at
such time.

“Replacement Revolving Credit Lender” means, at any time, any Lender that has a
Replacement Revolving Credit Commitment or any Replacement Revolving Credit
Exposure at such time, in its capacity as such, provided, that no Replacement
Revolving Credit Lender shall be a Foreign Lender (except with the consent of
Dollarama and the Agents).

“Replacement Revolving Credit Loans” has the meaning specified in
Section 2.01(b)(ii) and includes any Bankers’ Acceptance accepted (and any BA
Equivalent Loan advanced) by each Lender hereunder.

(ii) by deleting the definitions of “Maturity Date”, “Revolving Credit
Commitment”, “Revolving Credit Commitment Period”, “Revolving Credit Exposure”,
“Revolving Credit Facility”, “Revolving Credit Lender” and “Revolving Credit
Loans” in their entirety and replacing them, respectively, with the following:

“Maturity Date” means (a) with respect to the Term A Facility, the date that is
five years and six months after the Closing Date; (b) with respect to the Term B
Facility, the date that is seven years after the Closing Date; (c) with respect
to the Original Revolving Credit Facility, the earliest of (i) the Replacement
Revolving Credit Closing Date and (ii) the date of the termination of all the
Original Revolving Credit Commitments pursuant to Section 2.05 (Termination or
Reduction of Commitments), (d) with respect to the Replacement Revolving Credit
Facility, the earliest of (i) July 1, 2012 and (ii) the date of the termination
of all the Revolving Credit Commitments pursuant to Section 2.05 (Termination or
Reduction of Commitments) and (e) with respect to each Facility, the date on
which the Obligations become due and payable pursuant to Section 8.02 (Remedies
upon Event of Default).

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
Original Revolving Credit Commitments and its Replacement Revolving Credit
Commitments.

 

3



--------------------------------------------------------------------------------

“Revolving Credit Commitment Period” means the period from and including the
Closing Date to but not including the Maturity Date of the Replacement Revolving
Credit Facility or any earlier date on which all the Revolving Credit
Commitments shall terminate as provided herein.

“Revolving Credit Exposure” means with respect to any Revolving Credit Lender at
any time, the sum of (a) its Original Revolving Credit Exposure and (b) its
Replacement Revolving Credit Exposure.

“Revolving Credit Facility” means each of the Original Revolving Credit Facility
and the Replacement Revolving Credit Facility.

“Revolving Credit Lender” means, at any time, any Original Revolving Credit
Lender or any Replacement Revolving Credit Lender.

“Revolving Credit Loans” means any Original Revolving Credit Loan or any
Replacement Revolving Credit Loan.

(b) Section 2.01(b) is hereby deleted in its entirety and replaced with the
following:

(b) (i) The Original Revolving Credit Borrowings. Subject to the terms and
conditions set forth herein, each Original Revolving Credit Lender severally
agrees to make loans to each Borrower denominated in Canadian Dollars (each such
loan, an “Original Revolving Credit Loan”) from time to time, on any Business
Day during the Original Revolving Credit Commitment Period, in an aggregate
principal amount not to exceed at any time outstanding the amount of such
Lender’s Original Revolving Credit Commitment; provided that after giving effect
to any Revolving Credit Borrowing, the Original Revolving Credit Exposure of
each Original Revolving Credit Lender shall not exceed such Lender’s Original
Revolving Credit Commitment. Original Revolving Credit Loans may be BA Rate
Loans or Canadian Prime Rate Loans, as further provided herein. On the
Replacement Revolving Credit Closing Date all Original Revolving Credit
Commitments were permanently terminated.

(ii) The Replacement Revolving Credit Borrowings. Subject to the terms and
conditions set forth herein, each Replacement Revolving Credit Lender severally
agrees to make loans to each Borrower denominated in Canadian Dollars (each such
loan, a “Replacement Revolving Credit Loan”) from time to time, on any Business
Day during the Replacement Revolving Credit Commitment Period, in an aggregate
principal amount not to exceed at any time outstanding the amount of such
Lender’s Replacement Revolving Credit Commitment; provided that after giving
effect to any Revolving Credit Borrowing, (i) the Replacement Revolving Credit
Exposure of each Replacement Revolving Credit Lender shall not exceed such
Lender’s Replacement Revolving Credit Commitment. Within the limits of each
Lender’s Replacement Revolving Credit Commitment, and subject to the other terms
and conditions hereof, the Borrowers may borrow under this Section 2.01(b)(ii),
prepay under Section 2.05, and reborrow under this Section 2.01(b)(ii).
Replacement Revolving Credit Loans may be BA Rate Loans or Canadian Prime Rate
Loans, as further provided herein.

(c) Exhibit C-2 (Revolving Credit Note) to the Credit Agreement is hereby
amended and restated in its entirety in the form attached hereto as Annex I.

 

4



--------------------------------------------------------------------------------

(d) A new Schedule 2.01(C) (Replacement Revolving Credit Commitments) to the
Credit Agreement, in the form attached hereto as Annex II, is hereby deemed
inserted immediately after Schedule 2.01(B) (Replacement Term B Commitments) to
the Credit Agreement.

SECTION 2. Termination of Original Revolving Credit Commitments; Participations
in Letters of Credit and Swing Line Loans. Pursuant to the notice delivered by
Dollarama to the Administrative Agent, dated as of October 16, 2009, the
Original Revolving Credit Commitments shall be terminated concurrently with the
Effective Date. Upon the Effective Date, outstanding Letters of Credit and Swing
Line Loans immediately prior to the Effective Date will remain outstanding and
shall be deemed to be Letters of Credit and Swing Line Loans under the
Replacement Revolving Credit Facility. Pursuant to Section 2.14 of the Credit
Agreement, upon the Effective Date, the participations of each Original
Revolving Credit Lender in outstanding Letters of Credit and Swing Line Loans
immediately prior to the Effective Date will be automatically terminated and
each Replacement Revolving Credit Lender will automatically acquire
participations under the Credit Agreement in outstanding Letters of Credit and
Swing Line Loans such that the percentage of the aggregate outstanding
(i) participations under the Credit Agreement in Letters of Credit and
(ii) participations under the Credit Agreement in Swing Line Loans held by each
Replacement Credit Lender will equal the percentage of the aggregate Replacement
Revolving Credit Commitments of all Replacement Revolving Credit Lenders
represented by such Replacement Revolving Credit Lender’s Revolving Credit
Commitment.

SECTION 3. Foreign Lender Consent. In accordance with Section 2.14 and
Section 10.07(j) of the Credit Agreement, each of Dollarama and the
Administrative Agent hereby consents to Barclays Bank PLC, a Foreign Lender,
being a Lender under the Revolving Credit Facility and holding Replacement
Revolving Commitments.

SECTION 4. Conditions to Effectiveness. This Amendment shall become effective on
the date when each of the following conditions precedent have first been
satisfied (the “Effective Date”):

(a) the Administrative Agent shall have received counterparts of this Amendment
executed by each Borrower, Holdings, each Replacement Revolving Credit Lender
providing Replacement Revolving Credit Commitments in connection herewith or, as
to any of the Replacement Revolving Credit Lenders, evidence satisfactory to the
Administrative Agent that such Replacement Revolving Credit Lender has executed
this Amendment;

(b) the Administrative Agent shall have received from each Guarantor its duly
executed and delivered consent to this Amendment in the form attached hereto;

(c) the Administrative Agent shall have received, in form and substance
reasonably satisfactory to it, a certificate from a Responsible Officer of
Dollarama (which shall be true in all respects) certifying that (i) the
representations and warranties of Dollarama and each other Loan Party contained
in Article 5 of the Credit Agreement or any other Loan Document shall be true
and correct in all material respects on and as of the Effective Date, except to
the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct in all material
respects as of such earlier date, (ii) no Default or Event of Default shall
exist immediately prior to and after giving effect to this Amendment or would
result from the transactions contemplated hereby and (iii) each of the
conditions described in this Section 4 shall have been satisfied;

 

5



--------------------------------------------------------------------------------

(d) the Administrative Agent shall be reasonably satisfied that a Qualifying IPO
shall have been consummated on terms previously disclosed to the Administrative
Agent which shall generate gross proceeds of not less than CA$200,000,000;

(e) certain of the net cash proceeds of the Qualifying IPO shall have been used
to voluntarily prepay the Term A Loans in full pursuant to Section 2.05(a) of
the Credit Agreement;

(f) the Administrative Agent shall have received, in form and substance
reasonably satisfactory to it, such certificates or resolutions or other action,
incumbency certificates and/or other certificates of Responsible Officers of
each Loan Party as any Agent may reasonably require evidencing the identity,
authority and capacity of each Loan Party and Responsible Officer thereof
authorized to act as a Responsible Officer in connection with this Amendment and
the other Loan Documents to which such Loan Party is a party or is to be a
party;

(g) the Administrative Agent shall have received opinions from (i) Ropes & Gray
LLP, New York counsel to the Loan Parties and (ii) Stikeman Elliott LLP,
Canadian counsel to the Loan Parties, each addressed to the Administrative Agent
and each Lender and each in form and substance reasonably satisfactory to the
Administrative Agent;

(h) all Original Revolving Credit Loans shall have been repaid in full prior to
the Effective Date; and

(i) all fees and expenses payable in connection with this Amendment or otherwise
required to be paid pursuant to the Credit Agreement shall have been paid in
full.

Furthermore this Amendment is subject to the provisions of Section 10.01 of the
Credit Agreement.

SECTION 5. Construction with the Loan Documents.

(a) On and after this Amendment becoming effective in accordance with Section 4,
each reference in the Credit Agreement to “this Agreement,” “hereunder,”
“hereof,” “herein,” or words of like import, and each reference in the other
Loan Documents to the Credit Agreement, shall mean and be a reference to the
Credit Agreement as amended hereby, and this Amendment and the Credit Agreement
shall be read together and construed as a single instrument. The table of
contents, signature pages and list of Exhibits and Schedules of the Credit
Agreement shall be deemed modified to reflect the changes made by this
Amendment.

(b) Except as expressly amended hereby, all of the terms and provisions of the
Credit Agreement and all other Loan Documents are and shall remain in full force
and effect and are hereby ratified and confirmed, including, notwithstanding
this Amendment and any prior amendments to the Credit Agreement, the respective
guarantees and security interests granted pursuant to the respective Loan
Documents.

The Borrowers and Holdings also re-affirm that their respective bonds issued
under their respective Deed of Hypothec and Issue of Bonds dated November 16,
2004 have been pledged to the Administrative Agent and continue to be security
for the Obligations which include the obligations under the Credit Agreement as
amended by this Amendment.

(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of the Lenders, the L/C Issuers, the Arrangers or the Agents under any of
the Loan Documents, nor constitute a waiver or amendment of any provision of any
of the Loan Documents or for any purpose except as expressly set forth herein.

 

6



--------------------------------------------------------------------------------

(d) This Amendment is a Loan Document.

(e) This Amendment shall not extinguish or otherwise constitute a novation of
the Obligations outstanding under the Credit Agreement or discharge or release
the Lien or priority of any Loan Document or any other security therefor or any
guarantee thereof. The Credit Agreement and each of the other Loan Documents (as
defined in the Credit Agreement) shall remain in full force and effect, except
as modified hereby or thereby in connection herewith or therewith. The
Administrative Agent, for itself and on behalf of the other Secured Parties and
as fondé de pouvoir, hereby expressly reserves all the security interests,
hypothecs and other Liens constituted by the Hypothecs and each other Collateral
Document, including, as applicable, in accordance with Article 1662 of the Civil
Code of Quebec.

(f) Each Replacement Revolving Credit Lender that executes this Amendment shall
upon this Amendment becoming effective in accordance with Section 4 hereof and
thereafter be deemed to be a “Lender” under the Credit Agreement.

SECTION 6. Governing Law. This Amendment is governed by, and shall be construed
in accordance with, the law of the State of New York, except with respect to the
last paragraph of Section 5(b), the last paragraph of the Consent of Guarantors
and the last sentence of Section 5(e), but only with respect to the reservation
of hypothecs found therein, as applicable, which shall be governed by the laws
applicable in the Province of Quebec.

SECTION 7. Representations And Warranties. Each of Dollarama and Holdings hereby
represents and warrants that each of the representations and warranties made by
it in the Credit Agreement, as amended hereby, and the other Loan Documents to
which it respectively is a party or by which it is bound, shall be true and
correct in all material respects on and as of the date hereof (other than
representations and warranties in any such Loan Document which expressly speak
as of a specific date, which shall have been true and correct in all material
respects as of such specific date) and no Default or Event of Default has
occurred and is continuing as of the date hereof.

SECTION 8. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute one and the same agreement. Signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are attached to the same document.
Delivery of an executed counterpart by telecopy or by pdf electronic
transmission shall be effective as delivery of a manually executed counterpart
of this Amendment.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

DOLLARAMA GROUP L.P., herein acting and represented by:

DOLLARAMA GROUP GP INC.,

its general partner,
as Borrower

By:  

/s/ Nicholas Nomicos

Name:   Nicholas Nomicos Title:   Interim Chief Financial Officer

ARIS IMPORT INC.,
as Borrower

By:  

/s/ Nicholas Nomicos

Name:   Nicholas Nomicos Title:   Interim Chief Financial Officer

DOLLARAMA HOLDINGS L.P.,

herein acting and represented by:

DOLLARAMA HOLDINGS GP INC.,

its general partner,
as Holdings

By:  

/s/ Nicholas Nomicos

Name:   Nicholas Nomicos Title:   Interim Chief Financial Officer



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as Administrative Agent By:  

/s/ Susan Khokher

Name:   Susan Khokher Title:   Manager, Agency



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as Replacement Revolving Credit Lender By:  

/s/ Amy S. Promaine

Name:   Amy S. Promaine Title:   Authorized Signatory



--------------------------------------------------------------------------------

CANADIAN IMPERIAL BANK OF COMMERCE as Replacement Revolving Credit Lender By:  

/s/ Scott Black

Name:   Scott Black Title:   Executive Director

 

By:  

/s/ Tim Thomas

Name:   Tim Thomas Title:   Managing Director

 



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA

as Replacement Revolving Credit Lender

By:  

/s/ Rose Porter

Name:   Rose Porter Title:   Director

 

By:  

/s/ Chad Graves

Name:   Chad Graves Title:   Associate Director

 



--------------------------------------------------------------------------------

CREDIT SUISSE, TORONTO BRANCH

as Replacement Revolving Credit Lender

By:  

/s/ Alain Dauost

Name:   Alain Dauost Title:   Director By:  

/s/ Bruce F. Wetherly

Name:   Bruce F. Wetherly Title:  

Director,

CREDIT SUISSE, TORONTO BRANCH



--------------------------------------------------------------------------------

NATIONAL BANK OF CANADA

as Replacement Revolving Credit Lender

By:  

/s/ Alain Aubin

Name:   Alain Aubin Title:   Director

 

By:  

/s/ Roch Ledoux

Name:   Roch Ledoux Title:   Director

 



--------------------------------------------------------------------------------

HSBC BANK CANADA

as Replacement Revolving Credit Lender

By:  

/s/ Marika Deschamps

Name:   Marika Deschamps Title:  

SR ACCOUNT MANAGER

COMMERCIAL BANKING

 

By:  

/s/ Jossia Belisle

Name:   Jossia Belisle Title:  

Assistant Vice President

Commercial Financial Services

 



--------------------------------------------------------------------------------

CANADIAN WESTERN BANK

as Replacement Revolving Credit Lender

By:  

/s/ Richard Hallson

Name:   Richard Hallson Title:  

Senior Assistant Vice President,

Corporate Lending

 

By:  

/s/ Stan Seto

Name:   Stan Seto Title:  

Senior Manager,

Corporate Lending

 



--------------------------------------------------------------------------------

BARCLAYS BANK PLC

as Replacement Revolving Credit Lender

By:  

/s/ Douglas Bernegger

Name:   Douglas Bernegger Title:   Director



--------------------------------------------------------------------------------

CAISSE CENTRALE DESJARDINS

as Replacement Revolving Credit Lender

By:  

/s/ Robert Labelle

Name:   Robert Labelle Title:   Senior Manager

 

By:  

/s/ Sylvain Gascon

Name:   Sylvain Gascon Title:   Vice President

 



--------------------------------------------------------------------------------

CONSENT OF GUARANTORS

Dated as of October 21, 2009

Each of the undersigned, as a Guarantor under its Guaranty dated as of
November 18, 2004 (its “Guaranty”) under the Credit Agreement referred to in the
foregoing Amendment, and as a Loan Party under each Collateral Document to which
it is a party, hereby consents to such Amendment and hereby confirms and agrees
that notwithstanding the effectiveness of such Amendment and any prior
amendments to the Credit Agreement, its Guaranty and all Liens granted by it
pursuant to the Collateral Documents are, and shall continue to be, in full
force and effect and are hereby ratified and confirmed in all respects, except
that, on and after the effectiveness of such Amendment, each reference in its
Guaranty and such Collateral Documents to the “Credit Agreement”, “thereunder”,
“thereof” or words of like import shall mean and be a reference to the Credit
Agreement, as amended by such Amendment, and the obligations guaranteed by such
Guaranty and secured by such Collateral Documents shall thereafter include any
obligations under the Credit Agreement as amended by such Amendment (including
with respect to the Replacement Revolving Credit Loans resulting from such
Amendment).

Each Guarantor also re-affirms that its bond issued under its Deed of Hypothec
and Issue of Bonds dated November 16, 2004 has been pledged to the
Administrative Agent and continue to be security for the Obligations which
include the obligations under the Credit Agreement as amended by this Amendment
(including with respect to the Replacement Revolving Credit Loans resulting from
such Amendment).

 

DOLLARAMA HOLDINGS L.P.,

herein acting and represented by:

DOLLARAMA HOLDINGS GP INC.,

its general partner,

                as Guarantor

By:  

/s/ Nicholas Nomicos

Name:   Nicholas Nomicos

Title:   Interim Chief Financial Officer

DOLLARAMA L.P.,

herein acting and represented by:

DOLLARAMA GP INC.,

its general partner,

                as Guarantor

By:  

/s/ Nicholas Nomicos

Name:   Nicholas Nomicos

Title:   Interim Chief Financial Officer



--------------------------------------------------------------------------------

DOLLARAMA CORPORATION,

                as Guarantor

By:  

/s/ Nicholas Nomicos

Name:   Nicholas Nomicos

Title:   Interim Chief Financial Officer

DOLLARAMA GP INC.,

                as Guarantor

By:  

/s/ Nicholas Nomicos

Name:   Nicholas Nomicos

Title:   Interim Chief Financial Officer

ARIS IMPORT INC.,

                as Guarantor

By:  

/s/ Nicholas Nomicos

Name:   Nicholas Nomicos

Title:   Interim Chief Financial Officer

DOLLARAMA GROUP L.P.,

herein acting and represented by:

DOLLARAMA GROUP GP INC.,

its general partner,

                as Guarantor

By:  

/s/ Nicholas Nomicos

Name:   Nicholas Nomicos

Title:   Interim Chief Financial Officer

DOLLARAMA GROUP GP INC.

                as Guarantor

By:  

/s/ Nicholas Nomicos

Name:   Nicholas Nomicos

Title:   Interim Chief Financial Officer



--------------------------------------------------------------------------------

ANNEX I TO

AMENDMENT NO. 6

TO CREDIT AGREEMENT

EXHIBIT C-2

FORM OF REVOLVING CREDIT NOTE

___________

FOR VALUE RECEIVED, the undersigned [(“Dollarama”)] [(“Aris”)], hereby promises
to pay to              or registered assigns (the “Replacement Revolving Credit
Lender”), in accordance with the provisions of the Credit Agreement (as
hereinafter defined), the aggregate unpaid principal amount of each Replacement
Revolving Credit Loan from time to time made by the Replacement Revolving Credit
Lender to the Borrower under that certain Credit Agreement dated as of
November 18, 2004 (as amended by Amendment No. 1, dated as of December 20, 2004,
by Amendment No. 2, dated as of August 12, 2005, by Amendment No. 3, dated as of
May 25, 2006, by Amendment No. 4, dated as of June 15, 2007, by Amendment No. 5,
dated as of September 22, 2009 and by Amendment No. 6, dated as of October 21,
2009, as further amended, supplemented or otherwise modified, the “Credit
Agreement”), among [Dollarama][Dollarama Group L.P.], [Aris][Aris Import Inc.],
Dollarama Holdings L.P., each lender from time to time party thereto, Royal Bank
of Canada, as Administrative Agent, Citibank Canada, as Syndication Agent, The
Bank of Nova Scotia and JPMorgan Chase Bank, as Co-Documentation Agents,
Citigroup Global Markets Inc., as Joint Lead Arranger and Joint Book-Running
Manager, RBC Capital Markets, as Joint Lead Arranger and Joint Book-Running
Manager for the Term A Facility and Revolving Credit Facility and J.P. Morgan
Securities Inc., as Joint Lead Arranger and Joint Book-Running Manager for the
Term B Facility.

[Dollarama] [Aris] promises to pay interest on the aggregate unpaid principal
amount of each Replacement Revolving Credit Loan from time to time made by the
Replacement Revolving Credit Lender to [Dollarama] [Aris] under the Credit
Agreement from the date of such Loan until such principal amount is paid in
full, at such interest rates and at such times as provided in the Credit
Agreement. All payments of principal and interest shall be made to the
Administrative Agent for the account of the Replacement Revolving Credit Lender
in Canadian Dollars and in Same Day Funds. If any amount is not paid in full
when due hereunder, such unpaid amount shall bear interest, to be paid upon
demand, from the due date thereof until the date of actual payment (and before
as well as after judgment) computed at the per annum rate set forth in the
Credit Agreement.

This Revolving Credit Note is one of the Revolving Credit Notes referred to in
the Credit Agreement, is entitled to the benefits thereof and may be prepaid in
whole or in part subject to the terms and conditions provided therein. This
Revolving Credit Note is also entitled to the benefits of [the Dollarama
Guaranty,]1 the Holdings Guaranty and the Subsidiary Guaranty and is secured by
the Collateral. Upon the occurrence and continuation of one or more of the
Events of Default specified in the Credit Agreement, all amounts then remaining
unpaid on this Revolving Credit Note shall become, or may be declared to be,
immediately due and payable all as provided in the Credit Agreement. Revolving
Credit Loans made by the Revolving Credit Lender shall be evidenced by one or
more loan accounts or records maintained by the Revolving Credit Lender in the
ordinary course of business. The Revolving Credit Lender may also attach
schedules to this Revolving Credit Note and endorse thereon the date, amount and
maturity of its Revolving Credit Loans and payments with respect thereto.

 

1

Insert reference to the Borrower Guaranty if this Note is being given by Aris.



--------------------------------------------------------------------------------

[Dollarama] [Aris], for itself, its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Revolving Credit Note.

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrowers have caused this Revolving Credit Note to be
executed and delivered by their respective officers thereunto duly authorized,
as of the date first above written.

 

DOLLARAMA GROUP L.P.,

herein acting and represented by:

DOLLARAMA GROUP GP INC.,

its general partner,

                as Borrower

By:  

 

Name:  

Title:  

ARIS IMPORT INC.,

                as Borrower

By:  

 

Name:  

Title:  



--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

  

Type of Loan

Made

  

Amount of

Loan Made

  

End of

Interest

Period

  

Amount of

Principal or

Interest Paid

This Date

  

Outstanding
Principal

Balance This

Date

  

Notation

Made By

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 



--------------------------------------------------------------------------------

ANNEX II TO

AMENDMENT NO. 6

TO CREDIT AGREEMENT

SCHEDULE 2.01(C)

REPLACEMENT REVOLVING CREDIT COMMITMENTS

 

LENDER   

REPLACEMENT REVOLVING CREDIT

COMMITMENTS

Royal Bank of Canada    CA$    15,000,000 Canadian Imperial Bank of Commerce   
CA$    15,000,000 The Bank of Nova Scotia    CA$      8,900,000 Credit Suisse,
Toronto Branch    CA$      8,900,000 National Bank of Canada   
CA$      6,700,000 HSBC Bank Canada    CA$      6,700,000 Canadian Western Bank
   CA$      5,800,000 Barclays Bank PLC    CA$      4,000,000 Caisse Centrale
Desjardins    CA$      4,000,000     TOTAL    CA$    75,000,000